DETAILED ACTION
For this Office action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 10, upon which the remaining claims are respectively dependent, both recite methods reciting “utilizing a watchdog timer circuit to determine that a processor has failed to send a reset signal to the watchdog timer circuit before a timer of the watchdog timer circuit reaches zero”.  These limitations are considered indefinite because the method is unclear what may occur when the processor does not fail to send the reset signal.  The claim is unclear whether the processor fault signal is sent regardless of the determination utilizing the watchdog timer circuit.  Since the remaining steps and claim language are dependent on the failure to send the reset signal, the claims are unclear whether the remaining steps are required in the even that there is no failure to the processor.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that further addresses the conditional language based on the failure of the processor or provides a further step detailing the condition of the method when no failure is determined would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume no processor fault signal is sent when no failure is determined.   
Additionally, the claims are considered further indefinite for both independent Claims 1 and 10 reciting “the operation of the pump”, which is considered indefinite for failing to establish proper antecedent basis.  The claim is unclear whether “the operation of the pump” is referring to the claimed introduction of at least one chemical or some other operation, such as pump speed or activation state.  Applicant is urged to address this issue in the response to this Office action.  For purposes of this examination, the examiner will assume the operation refers to the introduction of at least one chemical.  
Claim 14 is further rejected under 35 U.S.C. 112(b) for reciting “the received signal”, which lacks established antecedent basis.  Beyond the antecedent basis, the limitation is further considered indefinite because the claim language is unclear which of the signals recited could be considered “the received signal” to read on the claim (for example, this could be the signal established in Claim 14 or the relay enable signal established in Claim 13).  For purposes of this examination, the examiner will assume the signal established in Claim 14 is to be considered the same as “the received signal”.
Claim 19 is further rejected under 35 U.S.C. 112(b) for reciting “the chemical attributes”, which lacks established antecedent basis.  Chemical attributes are established in Claim 18; however, Claim 19 is recited to be dependent on Claim 16.  Applicant is urged to address this issue in the response to this Office action.  For purposes of this examination, the examiner will assume Claim 19 is dependent on Claim 18.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Broussard et al. (herein referred to as “Broussard”, US Pat Pub. 2016/0032703) recites a system for centralized monitoring and control requiring chemical storage units, pumps, and watchdog faults and signal fault’s involving switch failure (Abstract; Paragraph [0083]; Paragraph [0087]; Paragraph [0091]).  However, the output relay as recited in the claims is not present, and a rejection cannot be made over the art.
Lewis et al. (herein referred to as “Lewis”, US 10990115), of which the instant application is a divisional.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	10/06/2022